Citation Nr: 1623899	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by myalgias of the back and neck.

2.  Entitlement to service connection for a disability manifested by atypical chest pain.

3.  Entitlement to service connection for a disability manifested by memory loss.

4.  Entitlement to service connection for a liver disability.

5.  Entitlement to an initial, compensable disability rating for irritable bowel syndrome.

6.  Entitlement to an initial, compensable disability rating for rhinitis.

7.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to October 1992, including service in Southwest Asia from December 1990 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision that, in pertinent part, denied service connection for myalgias, for atypical chest pain, for memory loss, and for a liver disability; and that granted service connection for irritable bowel syndrome evaluated as 0 percent (noncompensable) disabling effective December 15, 2009, and granted service connection for rhinitis evaluated as 0 percent (noncompensable) disabling effective May 24, 2010.  The RO also denied entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities.  The Veteran timely appealed the denials of service connection and appealed for higher initial ratings.

In December 2015, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional evidence or argument directly to the Board.  In March 2016, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

In June 2015, the RO granted service connection for obstructive sleep apnea, and assigned an initial 50 percent evaluation, effective March 16, 2015.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection has resolved that matter.

The issues of service connection for disabilities manifested by myalgias of the back and neck, by atypical chest pain, and by memory loss; and of a higher initial rating for rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War.

2.  The Veteran does not have an undiagnosed illness, characterized by gastrointestinal and/or liver problems; and currently diagnosed hepatitis was not present during active service, and is not otherwise related to a disease or injury during active service-to include exposure to toxics and service in SWA.

3.  Prior to November 1, 2011, the Veteran's irritable bowel syndrome is shown to be manifested by frequent loose stools and complaints of weight loss, nausea with no vomiting, and diarrhea with very rare constipation; moderate irritable bowel syndrome, or frequent episodes of bowel disturbance with abdominal distress are not shown. 

4.  For the rating period from November 1, 2011, to October 19, 2015, the Veteran's irritable bowel syndrome is shown to be manifested primarily by frequent episodes of alternating diarrhea and constipation and abdominal pain; severe irritable bowel syndrome, or more or less constant abdominal distress are not shown.

5.  For the rating period from October 20, 2015, the Veteran's irritable bowel syndrome is shown to be manifested primarily by frequent episodes of alternating diarrhea and constipation and more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  A disability manifested by gastrointestinal and/or liver problems, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service; and hepatitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  For the period prior to November 1, 2011, the criteria for an initial compensable disability rating for irritable bowel syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2015).

3.  For the period from November 1, 2011, to October 19, 2015, the criteria for a 10 percent, but no higher, disability rating for irritable bowel syndrome are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2015).

4.  For the period from October 20, 2015, the criteria for a 30 percent disability rating are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by January 2010 and February 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection and higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, hepatitis is not considered chronic under section 3.309.

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms-to include gastrointestinal signs or symptoms.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in SWA, and confirms receipt of the Southwest Asia Service Medal.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

Here, the report of a May 2013 VA examination reflects a diagnosis of non-autoimmune, non-viral, non-steatorrhea reactive hepatitis with minimal fibrosis, diagnosed by liver biopsy; and liver mass of unknown type.  Because the May 2013 examiner attributed the Veteran's liver condition to a known clinical diagnosis, his hepatitis cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

As for service connection on a direct basis, the Veteran's service treatment records at the time of his separation examination show no defects.  Laboratory testing in September 1992, just one month prior to the Veteran's discharge from active service, shows all normal blood values.  VA records reveal abnormal liver function testing in 2009.

The report of a June 2010 VA examination reflects that liver function testing first was noted as abnormal in 1993, approximately fourteen months after the Veteran's discharge from active service.  Such testing at the time was neither recognized with a diagnosis, nor pursued.  Most recently, the Veteran underwent an extremely intensive workup, and was found possibly to have a liver lesion.  Records indicate that there may be a liver neoplasm.  The Veteran has had no jaundice.  The diagnosis in June 2010 was elevated transaminase level and liver neoplasm of unknown etiology.  The examiner opined that the elevated transaminase level had its onset during active service; and opined that the current condition was clearly an undiagnosed illness, and not considered part of a chronic multisystem illness.

In this regard, the Board finds the June 2010 examiner's opinion to be of minimal probative value because it is rather speculative in nature and based on an inaccurate factual premise-i.e., the onset of elevated liver enzymes in active service.  No such findings are shown in service treatment records and not until, at the earliest, approximately fourteen months after the Veteran's discharge from active service.  Moreover, an elevated liver enzyme itself is not a disease, injury, or disability, even though it may be considered a risk factor in the development of certain diseases.  

VA records show that the Veteran's liver tests remained mildly elevated in October 2011, and that the cause of his elevated liver enzyme was uncertain.  Additional biopsies were performed.

As noted above, a VA examiner in May 2013 diagnosed a non-autoimmune, non-viral, non-steatorrhea reactive hepatitis with minimal fibrosis and liver mass of unknown type.  The May 2013 examiner opined that the condition was less likely than not due to toxic or environmental exposure in the Gulf.  In support of the opinion, the May 2013 examiner reasoned that the liver biopsy report suggested that this condition was possibly due to a drug reaction; and that there was no medical evidence-in the absence of chronic fatigue syndrome-that reactive hepatitis was caused by toxic or environmental exposure in the Gulf.  The May 2013 examiner cited references to reports of the National Academy of Sciences.

The May 2013 examiner also opined that the Veteran's liver disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran's service treatment records are silent for any liver abnormality or abnormal blood values.  The first indication of mildly elevated SGOT was in December 1993 and, as noted above, approximately fourteen months after the Veteran's discharge from active service.  

VA records, dated in July 2014, again show that one liver enzyme-i.e., the SGOT-was slightly elevated.  This finding was noted by the physician as not clinically significant.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the report of the May 2013 VA examination weighs against a finding that the Veteran's hepatitis was incurred in or caused by any incident of active service, to include in-service exposure to toxics and service in SWA.  The May 2013 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

Here, the May 2013 examiner reviewed the Veteran's medical history and completed a comprehensive examination, and concluded against a relationship between the Veteran's current reactive hepatitis and active service.  The Board finds the May 2013 examiner's opinion to be persuasive in finding that the Veteran's current hepatitis is not a residual of, or related to events in active service.  Notably, the Veteran's laboratory studies just a month prior to his discharge from active service support this determination.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of an elevated liver enzyme is approximately fourteen months after active service; and at least one physician has indicated that the elevated liver enzyme is clinically insignificant.  As noted above, a chronic disability listed in 38 C.F.R. § 3.309(a) has not been diagnosed or manifest (neither malignant tumor nor cirrhosis have been identified); therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  To the extent that there is a lay report of an in-service onset, such is inconsistent with the service records and such lay statement is not probative.

Lastly, in this case, the Veteran testified in December 2015 that he had been discharged from active service for maybe a year or so, when he went to the VA and started having blood tests, which revealed an elevated liver enzyme; and that a biopsy at the time was negative for cancer.

While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking current reactive hepatitis to active service, as this is beyond the capacity of a lay person to observe.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the May 2013 examiner's opinion that current hepatitis is not related to disease or injury in active service.  The examiner's opinion is entitled to greater probative weight as the examiner reviewed the history, conducted a physical examination, and provided an opinion that is supported by a rationale.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a liver disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Higher Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of irritable bowel syndrome.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for irritable bowel syndrome, effective December 15, 2009.  The RO currently assigned an initial 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7319, pertaining to irritable colon syndrome.

Irritable bowel syndrome is not assigned a specific diagnostic code in the rating schedule. When a disability not specifically listed in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Although, no more than one rating may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.

A 10 percent rating is assigned for moderate irritable colon syndrome when there are frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

The report of a May 2010 VA examination reflects complaints of frequent loose stools, twice daily; and complaints of weight loss, nausea with no vomiting, and diarrhea with very rare constipation.  The Veteran used no treatment, and his irritable bowel syndrome did not affect his occupation.  He missed no days from work.  The Veteran admitted that rarely, perhaps once a year, he had a small amount of stool leakage that required a change of clothing.  The Veteran used no pad, and had no nocturnal diarrhea symptoms.  He avoided lactose and ate a normal diet.

In October 2010, the Veteran asserted that his irritable bowel syndrome was more severe than currently rated.  

The report of a November 1, 2011, VA examination reflects that the Veteran's symptoms have not increased over the last seventeen months, since his last evaluation.  His condition did not require continuous medication, and the Veteran had not undergone surgery.  Current signs and symptoms included alternating diarrhea and constipation, described as two-to-three loose stools a day and alternating with one-to-two days of hard pellet-like stools with no blood.  The examiner also noted occasional episodes of bowel disturbance with abdominal distress.  Exacerbations were described as alternating diarrhea and constipation, with mild lower abdominal cramps with bloating once or twice a week.  No significant weight loss has been associated with these symptoms.  The Veteran reported having exacerbations or attacks at least seven or more times in the past twelve months.  The examiner again noted that the Veteran's irritable bowel syndrome did not impact his ability to work.

A medical statement received from the Veteran's treating physician, Dr. Schreiber, on October 20, 2015, indicates that the Veteran had been his patient for a variety of medical issues since 2005; and that the Veteran's irritable bowel syndrome continued to be a significant problem.  Dr. Schreiber indicated that the Veteran had alternating diarrhea and constipation, with ongoing diffuse abdominal pain.

The report of a November 2015 VA examination reflects a diagnosis of irritable bowel syndrome; and the examiner noted that the Veteran's irritable bowel syndrome had continued to worsen since last examined in 2010.  Symptoms included alternating diarrhea and constipation, abdominal pain approximately two-to-three times per week, and requiring continuous medication for control.  Symptoms also included daily diarrhea and abdominal distension.  The Veteran described feeling bloated and gassy most days, and having nausea maybe a few times per week.  The Veteran also reported that his irritable bowel syndrome affected his sleep, because he would think he had gas and then be incontinent of stool perhaps twice a week.

The November 2015 examiner noted frequent episodes of bowel disturbance with abdominal distress, and episodes of exacerbations approximately seven or more times in the past year.  The November 2015 examiner also noted that the Veteran's irritable bowel syndrome did impact his ability to work.  The Veteran had to excuse himself from working as a sheriff at times, when he had episodes of pain or diarrhea.

In December 2015, the Veteran testified that he has had irritable bowel syndrome "pretty continuous" since 1992, causing pain and discomfort among other symptoms.

In this case, for the period prior to November 1, 2011, the objective evidence of record does not support an initial compensable rating under Diagnostic Code 7319.  The evidence reveals a long history of irritable bowel syndrome; however, frequent episodes of bowel disturbance with abdominal distress is not demonstrated.  In this regard the evidence is not in equipoise, but is against a compensable rating.  Thus the benefit of the doubt cannot be applied.  38 U.S.C.A. § 5107.  Hence, the evidence is against an initial, compensable disability rating for irritable bowel syndrome prior to November 1, 2011.

For the period from November 1, 2011, through October 19, 2015, the evidence shows that the Veteran frequently experienced episodes of alternating diarrhea and constipation, and occasional episodes of bowel disturbance with abdominal distress.  This evidence is equivalent to the criteria for a 10 percent, but no higher, disability rating for irritable bowel syndrome.  While the evidence shows, for the most part, that the Veteran's exacerbated symptoms occurred several times a month, there is no showing more or less of constant abdominal pain with severe symptoms to warrant a 30 percent rating.  Here, the Board finds the evidence to be representative of moderate irritable bowel syndrome and best evaluated as 10 percent disabling under Diagnostic Code 7319.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

For the rating period from October 20, 2015, the Board finds the evidence to be representative of severe irritable bowel syndrome.  Dr. Schreiber indicated that the Veteran experiences alternating diarrhea and constipation, with ongoing diffuse abdominal pain.  This evidence warrants the maximum 30 percent disability rating for irritable bowel syndrome under Diagnostic Code 7319.  No other diagnostic code is applicable.  Hence, a 30 percent disability rating is warranted for irritable bowel syndrome under Diagnostic Code 7319 for the rating period from October 20, 2015.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected irritable bowel syndrome are specifically contemplated by the rating criteria.  Specifically, he has alternating diarrhea and constipation and abdominal pain.  In this case, there are no other ratable symptoms stemming from the disability.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for a liver disability, to include hepatitis, is denied.

For the period prior to November 1, 2011, an initial compensable disability rating for irritable bowel syndrome is denied.

For the period from November 1, 2011, to October 19, 2015, a disability rating of no more than 10 percent for irritable bowel syndrome is allowed, subject to the regulations governing the award of monetary benefits.

For the period from October 20, 2015, a 30 percent disability rating for irritable bowel syndrome is allowed, subject to the regulations governing the award of monetary benefits.



REMAND

Myalgias, Chest Pain, and Memory Loss

The Veteran contends that service connection for disabilities manifested by myalgias of the back and neck, by atypical chest pain, and by memory loss is warranted on the basis that he was involved in a vehicular accident that occurred while deployed in Iraq; and, thereby, hurt his back and sustained mild head injuries.  The Veteran is competent to describe his symptoms.

A VA examiner in May 2010 noted the Veteran's chronic complaints of myalgias, memory loss, and chest pain.  At the time the Veteran had denied any history of head trauma or loss of consciousness.  The examiner found no significant objective evidence of detectable cognitive impairment or decline; and opined that memory loss was not a diagnosable illness from a psychiatric standpoint at the time, despite subjective complaints.
 
The report of a May 2010 VA examination includes diagnoses of elevated CPK (creatine phosphokinase) with myalgias, due to or caused by excessive body building.  The examiner opined that this is a known condition that is non-pathologic, and that is not due to environmental exposures.  The Veteran had described pain all over his arms, back, and legs.  The examiner also diagnosed atypical chest pain of unknown etiology, and opined that there is not enough evidence to attribute this to any cardiac disease or to a side effect of body building.  The examiner considered the atypical chest pain as an undiagnosed illness,

In December 2015, the Veteran testified that he was driving a vehicle on the main highway to go to a phone center in Iraq; and that, on the return trip, it was so dark that he did not see an 18-wheeler with a trailer backing up on the highway.  The Veteran testified that he tried to swerve and that he hit the sand, and that his vehicle rolled over three or four times.  The Veteran testified that he hurt his back and had mild head injuries, and that another soldier who was tossed from the vehicle was medevac'd to a hospital.  The Veteran testified that his memory loss has worsened since the accident, and that he now had to write everything down at work.
  
In March 2016, a former service member who had been deployed with the Veteran, corroborated the Veteran's testimony of being involved in a vehicular accident; and reported that the vehicle had rolled several times, and that the Veteran was given medication for back pain and told to rest for about one week.  

Service connection is already in effect for post-traumatic stress disorder (PTSD), sleep apnea, left knee disability, irritable bowel syndrome, rhinitis, and right knee disability.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current disabilities manifested by myalgias of the back and neck, by atypical chest pain, and by memory loss that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Rhinitis

In December 2015, the Veteran testified that he recently had undergone a procedure by an ear, nose, and throat physician, in order to try to clear the Veteran's airways and look for polyps. The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of treatment records pertaining to rhinitis.

Here, the Veteran contends that his service-connected rhinitis is more severe than currently rated; and warrants an initial, compensable disability rating.  

Records show that the Veteran last was afforded a VA examination to evaluate the severity of his service-connected rhinitis in November 2011.  At that time the Veteran's symptoms of nasal congestion were controlled by continuous medication.  There was neither evidence of obstruction of the nasal passages nor evidence of nasal polyps.  No incapacitating episodes were reported.  Since then, the Veteran has described a worsening of the disability.

As noted above, the Veteran testified that he underwent a procedure to try to clear the airways up on both sides.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Under these circumstances, VA cannot rate the service-connected rhinitis without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Deferral

The issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is inextricably intertwined with the claims for service connection and higher ratings, and adjudication of that issue must be deferred until the other claims are decided. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to rhinitis from the Veteran's private physician, dated from May 2010 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from December 2015 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of myalgias of the back and neck, atypical chest pain, and memory loss; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service vehicular accident in Iraq; and the Veteran's account of continuing symptoms of myalgias of the back and neck, chest pain, and/or memory loss since then.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD, sleep apnea, left knee disability, irritable bowel syndrome, rhinitis, and right knee disability (1) caused or (2) aggravated (i.e., permanently increased in severity beyond the natural progress) any current disability manifested by myalgias of the back and neck, chest pain, and/or memory loss, beyond the natural progress.

The examiner(s) should provide a rationale for the opinions.

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected rhinitis.  All appropriate tests should be conducted.  

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal-to include entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


